—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Cohen, J.), rendered March 7, 2012, convicting him of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court failed to inform him of the constitutional rights he was waiving by pleading guilty is unpreserved for appellate review (see People v Perez, 51 AD3d 1043 [2008]). In any event, we find that the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant was not deprived of the effective assistance of *774counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
To the extent that the defendant contends that his sentence was excessive, that contention is precluded by the defendant’s valid waiver of his right to appeal (see generally People v Lopez, 6 NY3d 248, 255-256 [2006]).
Angiolillo, J.E, Balkin, Austin and Miller, JJ., concur.